UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4846


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

CLEVELAND JORDAN, JR.,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:06-cr-00033-RBS-TEM-1)


Submitted:    June 11, 2009                   Decided:   July 9, 2009


Before TRAXLER, Chief Judge, and NIEMEYER and DUNCAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt, Keith Loren Kimball, Assistant Federal Public Defenders,
Norfolk, Virginia, for Appellant. Dana J. Boente, Acting United
States Attorney, William D. Muhr, Assistant United States
Attorney, Erin DeBoer, Third Year Law Student, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Cleveland Jordan, Jr., pled guilty to three counts of

possession of crack cocaine with intent to distribute, 21 U.S.C.

§ 841(a) (2006).         He previously appealed his 108-month sentence

and     we   remanded      his    case     for       resentencing     in      light    of

Kimbrough v. United States, 128 S. Ct. 558 (2007).                           On remand,

the district court applied the revised guidelines applicable to

crack    offenses    and    reduced       Jordan’s      sentence    to       100   months

imprisonment.       Jordan appeals his sentence, arguing that his

sentence     is   both   procedurally          and   substantively    unreasonable.

We affirm.

              On remand, Jordan requested a sentence at the low end

of    the    guideline     range.         The    district   court     reviewed        the

analysis it made at Jordan’s first sentencing of the 18 U.S.C.

§ 3553(a) (2006) factors as they applied in Jordan’s case.                            The

court    noted    that   Jordan     had    a    “poor   criminal    record,”       which

included      convictions     for    assault,        driving   with      a    suspended

license, and possession of marijuana and cocaine, as well as

many arrests on charges that were later dismissed.                            The court

noted that Jordan had received a deferred sentence for his prior

state drug conviction, that he had committed the current three

federal drug offenses within a short period of time, that he was

a recidivist, and that he had not been deterred by his previous

lenient treatment.

                                            2
                The     court     stated       that    it       did    not    consider     the

disparity between crack and powder cocaine sentences to be a

significant           factor,     but     was       more     concerned       with   Jordan’s

repeated offenses.               The court observed that it still believed

the original 108-month sentence had been “generous,” by which it

explained that it meant the sentence was good for Jordan.                                  The

court added that, because “the law ha[d] changed,” * and Jordan

was “making some progress” while in custody, it would impose a

reduced sentence of 100 months imprisonment.                            The court stated

that       a   sentence    of    100    months       would      “be   sufficient     but   not

greater         than    necessary         to    comply        with     the     purposes     of

[§ 3553(a)].”           In a written order, the court stated that, having

considered Kimbrough, the amended guidelines, and the § 3553(a)

factors, “the court finds that a sentence of one hundred (100)

months is appropriate and reasonable in this case.”

                We review a sentence for reasonableness under an abuse

of discretion standard.                 Gall v. United States, 128 S. Ct. 586,

597    (2007).          This     review    requires        us    to   consider      both   the

procedural and substantive reasonableness of the sentence.                                 Id.

at 597.          In determining whether the sentence is procedurally

reasonable,        we     must    first    assess      whether        the    district    court


       *
       The amendments to the guidelines for crack offenses were
revised in 2007.



                                                3
properly    calculated          the      defendant’s           advisory     guideline   range.

Id.   at    596-97.            A     sentence        within       a   properly      calculated

guideline    range        may      be    afforded         an   appellate     presumption      of

reasonableness.           Rita v. United States, 127 S. Ct. 2456, 2459

(2007).      We    must         then     consider         whether     the    district     court

considered     the        §     3553(a)        factors,          analyzed     the    arguments

presented     by     the        parties,        and       sufficiently        explained       the

selected sentence.             Gall, 128 S. Ct. at 597.                   Finally, we review

the   substantive         reasonableness             of    the    sentence,    “taking     into

account the totality of the circumstances, including the extent

of any variance from the Guidelines range.”                                United States v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

            In evaluating the sentencing court’s explanation of a

selected    sentence,           we      have    consistently          held   that,    while    a

district court must consider the statutory factors and explain

its   sentence,      it       need      not    explicitly        reference     §    3553(a)   or

discuss every factor on the record, particularly when the court

imposes a sentence within a properly calculated guideline range.

United States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).                                  At

the same time, the district court “must make an individualized

assessment based on the facts presented.”                             Gall, 128 S. Ct. at

597; United States v. Carter, 564 F.3d 325 (4th Cir. 2009).                                   The

reasons articulated by the district court for a given sentence

need not be “couched in the precise language of § 3553(a),” so

                                                 4
long as the “reasons can be matched to a factor appropriate for

consideration . . . and [are] clearly tied [to the defendant’s]

particular situation.”            United States v. Moulden, 478 F.3d 652,

658 (4th Cir. 2007).              Where the parties present nonfrivolous

reasons for imposing a different sentence from that set forth in

the advisory guideline range, the district court should address

the party’s arguments and explain why they were rejected.                           Rita,

127 S. Ct. at 2468.

               Jordan maintains that the district court “paid only

lip service” to the requirement in § 3553(a) that it “impose a

sentence       sufficient,      but     not       greater     than    necessary,”      and

instead erred by imposing a sentence that the court believed to

be “‘appropriate and reasonable.’”                  We disagree.

               The   sentence         was     within     a    correctly     calculated

guideline       range,    and     may       be     afforded      a    presumption       of

reasonableness on appeal.               Rita, 127 S. Ct. at 2459.                 Jordan

argues that the district court must explain why a lower sentence

would have been insufficient, and failed to do so in his case.

In fact, the court explained, at the first sentencing hearing,

that     a    sentence    below       the     guideline       range    would     not   be

sufficient because Jordan had not been deterred from continuing

his criminal behavior by prior lenient sentences.                           On remand,

Jordan       requested   only     a    sentence        near   the    low   end   of    the

guideline range.         The court explained that it would not impose a

                                              5
sentence at the low end because the § 3553(a) factors had not

changed,      but       the    court     gave       him       a    slightly       lower     sentence

because      of    the     lowered      guidelines            for       crack    offenses      and    to

credit Jordan’s attempts to further his education and training

while   in    prison.              Although    the       district         court    described         the

sentence      as        “reasonable,”         in    its       written          order,    the     court

manifestly did not apply the appellate standard, which permits a

presumption         that       a     sentence       within          a    correctly       calculated

guideline range is reasonable.                          The court instead followed the

procedure         set    out    in    Gall.         Therefore,           the     sentence      is    not

procedurally unreasonable.

              Jordan argues that his 100-month sentence is greater

than necessary because he had previously received only light

sentences--a total of fifteen weekends in jail--for his prior

criminal      convictions.              However,          because          the    district       court

considered the § 3553(a) factors on the record and responded to

Jordan’s argument for a lower sentence, we conclude that the

sentence was not substantively unreasonable.

              We        therefore      affirm           the       sentence       imposed    by       the

district      court.           We    dispense       with      oral       argument       because      the

facts   and       legal       contentions          are    adequately            presented      in    the

materials         before       the    court     and       argument         would    not     aid      the

decisional process.

                                                                                            AFFIRMED

                                                    6